    Case 2:21-cv-00155-DBB Document 2 Filed 03/11/21 PageID.3 Page 1 of 4




Ryan P. Atkinson, #10673
Jack D. Smart, #15737
STRONG & HANNI, P.C.
102 South 200 East, Suite 800
Salt Lake City, UT 84111
Tel: (801) 532-7080
Fax: (801) 596-1508
ratkinson@strongandhanni.com
jsmart@strongandhanni.com
Attorneys for Defendants


                        IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


  MICHAEL MEAD,
                                                         DEFENDANTS’ PETITION FOR
                         Plaintiff,                             REMOVAL

  v.
                                                          Third District Civil No. 210900858
  WKS RESTAURANT GROUP, a
  corporation; SUNRISE RESTAURANTS, a                    Third District Judge Randall Skanchy
  limited liability company dba DENNY'S
  #7484, a corporation; and JOHN DOES 1-5,

                         Defendants.



       Defendants WKS Restaurant Group and Sunrise Restaurants, dba Denny’s #7484,

(hereinafter “Defendants”) by and through counsel of record, hereby petition for removal of the

above entitled action from the Third Judicial District Court of Salt Lake County, State of Utah, to

the United States District Court for the District of Utah, Central Division. By this Petition

Defendants give notice of removal of this action. This Petition for Removal is made under 20

USC §1441 and §1446 and is proper and appropriate based on the following:
     Case 2:21-cv-00155-DBB Document 2 Filed 03/11/21 PageID.4 Page 2 of 4




1.     On or about February 12, 2021, Plaintiff Michael Mead filed a complaint in the Third

       Judicial District Court in and for Salt Lake County, Civil Case No. 210900858 against

       Defendants. On or about February 19, 2021, Defendant’s registered agent was served

       with a summons. A copy of the complaint and the summons are attached as Exhibit A.

2.     Plaintiff’s complaint alleges a negligence cause of action against Defendants arising out

       of a scooter crash that allegedly occurred in the parking lot at the Denny’s located at

       approximately 500 South and 200 West in Salt Lake City, Utah, on September 3, 2020.

       The cause of action is negligence against Defendants. On or about March 9, 2021,

       Defendants filed and served their answer and reliance on jury demand to the complaint, a

       copy of which is attached as Exhibit B.

3.     Upon information and belief, and as alleged in Plaintiff’s complaint, Plaintiff is a resident

       of Salt Lake County, Utah.

4.     Defendants WKS Restaurant Group is a California corporation with its principal place of

       business in California; and Sunrise Restaurants dba Denny’s #7484 is a Nebraska

       corporation with its principal place of business in California. Removal of this action is

       proper under 28 USC §1441(b). This court has diversity jurisdiction over this matter as

       Defendants WKS Restaurant Group, and Sunrise Restaurants dba Denny’s #7484 are

       foreign corporations, and Plaintiff is a resident of Salt Lake County, Utah.

5.     In addition, Plaintiff has alleged special and general damages in an amount to be

       determined at trial but has alleged Tier 3 damages under Utah’s rules of civil procedure,

       which are damages that exceed $300,000. This exceeds the $75,000 requirement for

       Federal diversity jurisdiction.


                                                 2
     Case 2:21-cv-00155-DBB Document 2 Filed 03/11/21 PageID.5 Page 3 of 4




6.     This petition for removal is filed within thirty (30) days after receipt of the complaint, as

       required by 28 USC §1441(b), and the removal is proper based on diversity of citizenship

       of the parties. Accordingly, the requirements are 28 USC §1441(a) are met.



       Dated this 11th day of March, 2021.


                                              STRONG & HANNI
                                              /s/ Ryan P. Atkinson
                                              _________________________________
                                              Ryan P. Atkinson
                                              Jack D. Smart
                                              Attorneys for Defendants




                                                 3
    Case 2:21-cv-00155-DBB Document 2 Filed 03/11/21 PageID.6 Page 4 of 4




                                CERTIFICATE OF SERVICE


       I hereby certify that on this 11th day of March, 2021 a true and correct copy of the

foregoing DEFENDANTS’ PETITION FOR REMOVAL was served by the method indicated

below, to the following:


         Gabriel K. White                           (X)    Electronic Filing
         Geena Arata                                ( )    U. S. Mail, Postage Prepaid
         WHITE & GARNER                             ( )    Hand Delivered
         370 East South Temple, Suite 200           ( )    Overnight Mail
         Salt Lake City, Utah 84101                 ( )    Email
         Telephone: 801-849-9300
         gabriel.white@utahtriallawyers.com
         geena.arata@utahtriallawyers.com


                                                    /s/ Danae Lilyquist
